Citation Nr: 0201522	
Decision Date: 02/14/02    Archive Date: 02/20/02

DOCKET NO.  97-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
secondary to traumatic arthritis of the left knee, status 
post-arthrotomy, with history of chondromalacia and synovitis 
and to traumatic arthritis of the right knee.  

2.  Entitlement to an increased evaluation for traumatic 
arthritis of the left knee, status post-arthrotomy, with 
history of chondromalacia and synovitis, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from March 1966 to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1995 and October 1997 rating 
decisions of the Jackson, Mississippi Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In a decision dated in September 1999, the Board denied the 
veteran's claims for entitlement to service connection for a 
low back disorder, secondary to a left knee disability, and 
for increased ratings for left and right knee disabilities, 
respectively.  In January 2001, the veteran and the Secretary 
of VA entered into a joint motion for remand and to stay 
further proceedings.  Later in January 2001, the United 
States Court of Appeals for Veterans Claims (Court), ordered 
that the motion be granted.  The Board's September 1999 
decision was vacated, and the matter was remanded to the 
Board.  


REMAND

In July 2001, the undersigned granted the veteran's request 
for a 90 day extension in which to submit additional 
information.  

The additional evidence submitted by the veteran was received 
in October 2001, within the ninety-day period, and has not 
been considered by the RO.  The veteran submitted this 
evidence without a waiver of RO consideration, and the 
veteran's representative expressly stated that the veteran 
did not waive his right to RO consideration of the additional 
evidence.  Since the veteran has not waived his right to RO 
review of the evidence, the matter must be remanded to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case (SSOC).  38 C.F.R. 
§ 20.1304(c) (2000); see also 38 C.F.R. §§ 19.9, 
19.31 (2000).

Additionally, during the pendency of the appeal, on November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should review the additional 
evidence submitted by veteran directly to 
the Board, without a waiver, in October 
2001.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


